Case 9:20-cv-00007-RC-ZJH Document 22 Filed 07/29/20 Page 1 of 1 PageID #: 104



                            ** NOT FOR PRINTED PUBLICATION **

                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

JOEL REUBEN LAMBRIGHT, JR.                         §

VS.                                                §                      CIVIL ACTION NO. 9:20cv7

WARDEN, FCI LIVINGSTON                             §

                           ORDER ACCEPTING THE MAGISTRATE
                         JUDGE’S REPORT AND RECOMMENDATION

       Petitioner Joel Reuben Lambright, Jr., a federal prisoner, proceeding pro se, brought this petition

for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court. The

Magistrate Judge recommends dismissing the above-styled petition without prejudice.

       The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record and pleadings. No objections

to the Report and Recommendation were filed by the parties.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct and

the report of the Magistrate Judge is ACCEPTED. A final judgment will be entered in this case in

accordance with the Magistrate Judge’s recommendations.

                      So ORDERED and SIGNED, Jul 29, 2020.


                                                                           ____________________
                                                                           Ron Clark
                                                                           Senior Judge
